Title: Thomas Jefferson’s Notes on Depositions in Jefferson v. Rivanna Company, [ca. 31 May–1 June 1819]
From: Jefferson, Thomas
To: 


          
            ca. 31 May–1 June 1819
          
          
            
              Colclaser. 
              9.
               bason 100.f long. dble width at lower end single width at upper.the spring valley would hold 4. times as much water as their bason. fromfrom the corner of the mill house to this spring branch is about 40 f
            
            
              
              13.
               the floor of Upper chamber 20.I. lower than the floor of the forebay.
            
            
              
              14.
               the shoal occasions the want of double water to get through.the gates have steadily leaked what would turn a pair of millstones.
            
            
              
              15.
              the boatmen often shut the mill safety gate in order to take the water for themselves.often they leave all the gates open & go offno lock-keeper ever kept there.
            
            
              
              16.
               some 2. or 3. y. ago one of the chambers bulged in so that a boat could not pass.he thinks it was the middle one.
            
            
              
              17.
               the locks are very rotten. that if they blow up the whole bank which separates the canal from the river would probably be carried away to 180. yds.
            
            
              
              19.
               the passing place made by them is of no value to the mill.
            
            
              
              24.
               the complaint has never past any thing thro’ the locks since he lived there, (3. years) as far as he knows.that he recieves from 23. to 30000 32000.b. wheat a year, of which 2500. come by water from above, the rest by land, his only customers being Peter Minor, Nichs Lewis Saml & Ferril Carr.
            
            
              
              
              
            
          
          
            
              Ambrose Flanagan. 
              aged 75. river navigated from that time. with double canoes.he has understood it was cleared some time before that by Roger & George Thompson.
            
          
          
          
            
              William Bacon. 
              aged 56. years. he has been acquainted with the navign of our river between 40. & 50. years.during the whole of that time the river has been used for navign.he has understood that Roger & George Thompson cleared the rivernever heard an idea expressed then that the river could be cleared thro the mountains. above the Mountain or Milton falls
            
            
              
              
            
          
          
            
              Boyd. 
              he was manager for Magruder’s during the years 97. & 98. when he left him but continued in the nbhood. his dam was built in 1799. Meriwether & Walker agreed to give Magruder 700.D. to build & keep his locks in repair 7. years.that to have opened the falls by sluices would have cost 1000. or 1500.D.he never saw the written contract as well as he remembers.
            
          
          
            
              Colclaser. addnal. 
              the canal from the safety gate to the toll mill abt 60. yds long & 18. or 20.f wide when the river is as low as it is ever navigated there would not be water to let a boat thro’ without stopping the millhe does not believe it practicable to keep a dam there so tight as to turn the whole water into the canal.that the dam is bad & leaky and not very good. generally sfft for the purposes of the mill and easily made so at any time.that the mill was stopped for want from leakiness of dam the 1st year 4. days the 2d 8. days & the 3d one pr stones was stopped 2. or 3. weeks.
            
          
          
            
              Lindsay 
              he was builder of the locks. he had pine timber enough from my lands to make 5. or 6000.f of 2.I. plankif the locks are blown up by high water the bank to the toll mill would be carried away and might as far as the manufacturing mill, as to the toll mill house being taken away he is uncertain and the bank above the locks must go for some distance.the locks were finished in 1812.
            
          
          
          Gilmer. he commenced work at the mill in May or June. as soon as water was let into the locks it undermined the upper & the middle and lower ones, blew them up, it was on a Sunday. the upper one was injured and if the laborers of the pl. mr T.M.R. and of the mill to the No of 50 had not been suddenly assembled the whole would have gone. that to enable the mills to go and to save the locks they were obliged to make a dam to stop the water from entering the locks & compleating their demolition. the hands of the same persons to the number of 50. were employed to make that dam.
          he has been obliged to spend 4. times the necessary water to get a boat over the shoal, he has been 3. hours keeping all his water running to get a boat over it & handspiking the boat the whole time.
          he has been 6. hours getting 2. boats thro (he is a waterman) and the whole water of the canal obliged to be employed there the whole time filling & refilling the locks. the leakage of the locks is equal to the turning of a pr of millstones. the boatmen often leave the locks open. that at a certain time Kirby, Priddie & D. Minor’s boats came down, they opened the locks, & the mill being going they had not water enough to go thro’ & soon there was not enough for the mill to go. the parties got angry, & each drew off all the water they could so that neither could do any. they went to the miller and declared they would shut his gates, a scuffle ensued, the miller threw some of his weights at them. this discord continued till next morning when the  arrival of some neighbors compromised  them & the mill was stopt till the boats got thro. about 3.y. ago the lowest chamber bulged in the sides to within 3.f. of one another. the gates have twice bursted with vessels in them, which altho’ empty were much endangered. the locks are in a very rotten state, the side planks so much so that they can be pierced with a pole. that if the locks were to be blown up by high water, he does not think the bank below would be carried off very far, nor the toll mill house be likely to be thrown down, but that the bank above the locks would be carried away for 180. yds if the water took it’s course at a right angle into the river. but if it took the course of the locks it would carry away the bank below to the toll mill & endanger that. that the passing place at the bridge could be of no use to the mill. that he never saw the co’s hands doing any thing towds widening the canal except at the passing place & bason that the sluice in the Milton falls made by the pl. & Colo R. was greatly preferable to that made by the co. it was a harder shove but easier passed, and safest going either up or down. that when they are obliged to double the middle sluice is but for 100. yds and that of the co. for half a mile. that he never knew any property of mine pass the locks, except an empty boat. that he remembers some rails of mine were brot down the canal, and not passing the locks, they were thrown over the bank & there reshipped. the day that the locks blew up he brot 4. hhds tobo & 6. barrels flour down  the canal to the waste, then returned and past with the empty boat down the river to where the load was and there reshipped it. the river was then about 3. feet above a common tide. the dam leaks, but about as much only as dams on this river usually do. the bason 60.f. at lower end, 100 f. long. and 60 f. wide at upper end. the spit of ground parting the channel to the locks & that to the mill is about 10 f. wide at bottom 4. at top & 100.f. long. the dam to make a reservoir at the spring valley would be 200.f. it would reflow the water between 1. & 200. yds. it’s contents wd be vastly greater than that of the bason. there was never a lockkeeper there to attend the locks. he measured the difference of the level of the forebay bottom & of the bottom of the upper lock & found the latter 20.I. lowest.
          Wm D. Fitz. he was employed to open the river from Milton to Moore’s ford. from Milton to the Sandy falls took 8. or 10 hands about 2. or 3 weeks in 1811. or 12. from the Sec’s ford to Moore’s ford 8. or 10. hands for 3. months. he thinks to sluice the river from the Sec’s ford to the Sandy falls would cost vastly more, he never knew of any thing of the pl’s passing the locks, he understood that the rails were thrown over the bank, he thinks the present sluice at Milton safer than that made by the pl. he has shoved this with 2. hands, the other takes 3. in the 1st passage they double not more than 100 f. in, in the other 200. yds. in the first the whole fall is to be shoved in one space, the other is  divided into 5. ripples, he supposes the work of the hands might cost about .75 a day each, or 7.50 a day for the 10. & 100. days. the Milton fall is 4.f. in 40. yds. his own wages were 25.D. a month, he thinks the spring valley might do well for a reservoir. he thinks the bason & canal below the safety gate might hold as much or more than the spring valley. from the toll mill to the waste is about 150 or 200. yds the bifurcn is about half way, he does not know that the locks are more leaky than the other locks on the river and about as good. no lock-keepers at any of the locks. the boatmen let themselves through. there are 3. chambers in those and only 1. in the other locks, & therefore takes more water in ascending than they do. the dam locks are as good to pass through as common. he does not think it possible to make a dam to turn the whole water into the canal. he does not think it possible to pass a boat at a scanty tide over the shoal without stopping the mill. that the passing place can be of no use to the mill. it is now filled up, he thinks it would have been better to have had the locks at the spring valley than where they are, because it would have let the boats out in dead water.
          Carden.    has lived at the mill 6. years as the 2d miller. the bason & water below the safety gate if that was shut would not keep the mills going 5′. the bason is about 35.f. wide at lower end, 8 or 10 f. at upper and 60. or 70.f. long. the safety gate about opposite to middle of upper chamber. from the safety gate to the toll mill abt 60. or 70. yds. the mill was stopped once only this season that was about 2. hours for 3. boats. the stoppage chiefly in the lower chamber & shoal. the lower lock being too high & the shoal below occasions double water to be necessary. he relates the case of Kirby Etc pretty exactly as Gilmer did. this is the only affray sin he knows of since he came to the mill. the boatmen at different times have left the lock gates open. the lower chamber bulged in so that a boat could not pass he does not remember when. the planking of the locks is very rotten and so are the main timbers of the frame about the surface of the earth, were the locks to blow up by high water it would carry away the bank from the head of the bason to ⅓ of the distance between the safety gate & Toll mill, the banks being sandy. neither the bason nor passing place are of any use to the mill. never knew any property of the pl’s pass thro the locks. the bank at the toll mill broke once, but at no other place. that the bank there is about 18.I. above the water. the pl. has no farm above the Secretary’s ford. the condn of the dam is very god good. the mill has never stopped entirely but once. the pl. always tightens the dam when necessary.
          Randolph Thos E, he was of the jury of 1805.  some were agt it. they thought it not within their charge. a message was sent to me by TMR. on this subject. the answer was evasive not positive. one of the jurors who had a saw mill above wished me to be obliged to raise the dam 6.f. by which it was understood He would be able to bring his lumber to the mill. he believes a majority approved of it, but not an unanimity, several being opposed. that altho he signed the paper he thought it of no consequence & not obligatory on me, that he would have signed the inquest without the interlineation; & he has no conception that any of the others would have refused signature, without the interlineation. he did not see the inquest written, nor knows that it was written on the ground, but it was in the hand writing of the pl. except the interlineation. he became tenant in 1814.
          the passing place of no use to the mill. it was never made deep enough. he knows nothing of the co’s ever having struck a stroke towds widening other parts of the canal, that if the lock was to blow up by high water the whole bank would be carried off down to the manufacturing mill, and as far above the locks as the bank is sandy. that it would destroy the mill establmt. the navign above the Sec’s ford brings no emolument nothing to the mill which would not come by land if there was no such navign,
          Johnson Wm a waterman. has practised the river much between Milton & the Shadwell mills. he greatly prefers the sluice made by the pl. & TMR. and is much safer. never necessary to double in descending the former but only ascending in high water the passage in the co’s sluice is so crooked that they cannot come down safely without doubling.
          Bacon Edmd
          Cradock witness for the def. he thinks the locks at Shadwell are as good as the others except those of Palmyra. there are 4. locks. from the badness of the locks much time is lost, no lockkeepers on the river. boatmen let themselves through. at the other locks they millers will sometimes stop their mills, but 2. of them, the other 2. refuse, where they refuse the boatmen are in the habit of stopping the mills themselves.
          Bacon Edmund. has been in the service of the pl. as manager 13. years. the bason 30 f wide at lower end tapering for a length of 70. to 100.f. to about 5. or 6 6. or 8 f. at the upper end. the spring valley would hold 5. times as much as the bason. the dam would be 30 or 40. yds & would flow up the valley 60. or 70. yds
          that the when the locks blew up it was Sunday & none but our own hands were to it’s relief. the river was not then past frding. that the 1st thing done was a dam across the canal. then they made a dam from the lock upwards to keep the water from the locks, & give it to the mills. about 50 of our hands were employed, & no aid from the co. the plank & framing are so rotten that they could not now stand an extraordinary fresh. the locks leak enough often to turn a pr of millstones. if the lock were to blow up by high water it would carry away much of the banks. if that bank were to go the property would be worth almost nothing. he does not know how it could be repaired. he thinks there is present danger of the locks in case of an extraordinary fresh. that neither the passing place nor bason is of any use to the mill & that the company’s hands never struck a stroke towds widening the canal. he & his hands did the whole widening. the bank between the safety gate & Toll mill gave way in a small degree before the locks were built. he never saw the Co’s hands at work on the canal between the safety gate & toll mill. the pl. has no farm above the Sec’s ford. he once brought part of a load of corn 30 or 35 bushels in a boat through the locks. this was the only instance of any thing tollable passing them. the stuff, shingles Etc for repairing the warehouses were brought in waggons. whenever there is a very dry summer we have occasion to tighten the dam which is immediately & easily done. the dam has always kept so tight as to answer for the mill, and planking the face in that case is unessential.
          
          def’s witnesses.
          Coxe. he was lockkeeper and attended the opening the locks about 5. or 6. months
          
          A diagram of the environs of the mill for better understanding the Depositions.
          
            
                      
        